Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species single combination wherein the combination is the single gene BHLEHE40 in the reply filed on 5/24/2021 is acknowledged.
Applicant has stated that claims 17 and 22 encompass this species.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. 
The claim(s) recite(s) that the method is for distinguishing a thyroid cancer type or a risk thereof and sets forth determining methylation status in BHLEHE40 (consonant with the election), comparing the methylation to a control sample, and thereby identifying thyroid cancer in the sample.  Thus, the claims set forth the relationship between methylation status and thyroid cancer, type of thyroid cancer, and/or risk for thyroid cancer.  This is a law of nature, as it sets forth a naturally occurring relationship between the methylation status and the cancer. 

The limitation of determining a methylation status of BHLEHE40 of a sample of a subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, such as by reviewing data related to methylation status of BHLEHE40.  For example, the claim encompasses reviewing data obtained about a sample and thereby determining the methylation status.  Similarly, the “comparing” limitation covers performance of the limitation in the mind.  The “determining” and the “comparing” in this context encompasses the practitioner reviewing data and thinking about how that data relates to a control sample.  Since the limitations cover performance of the limitations in the mind, they fall within the “mental process” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because there are no additional elements in the claims that integrate the law of nature and/or the abstract idea.  Thus the claims are directed towards a law of nature and an abstract idea.  
Even if the claims are considered for an embodiment wherein the “determining” is a step that requires direct analysis of nucleic acid (i.e. some laboratory procedure), the natural law and distinguishing and comparing judicial exceptions are set forth.  The judicial exceptions are not integrated into a practical application because the claims recites only one additional element- which is the determining in a sample.  The analysis directs the necessary data 
	Furthermore, the additional elements are not sufficient to amount to significantly more than the judicial exception.  Besides the judicial exceptions, the claim recites determining the methylation status by any possible methylation analysis technique.  Determining the methylation status using one of these techniques merely instructs a scientist to use practically any known methylation detection technique with any generic reagents.  Such techniques were well-established at the time the invention was made, as is evidenced by the prior art Rodriguez-Rodero et al. who exemplify methylation analysis by bisulfite amination followed by identification of methylated C changes using hybridization and extension on a commercial array or by sequencing bisulfite treated samples.  Furthermore, the specification at pages 11-12 teaches that the methylation status can be determined by any known method in the art, including methylation dependent bisulfite deamination and identification of changes using any known methods, including PCR and hybridization techniques.  Preferred techniques known in the art include methylation specific PCR analysis, methylation specific digestion analysis and either or both of hybridization analysis or PCR amplification analysis, or any probes suitable for determining methylation status. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting 
 	Following this analysis, claims 17 and 22 are not eligible.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 16 and 22 are indefinite because they refer to Table 1 and/or Table 2.  
MPEP 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

 	In claim 16, it is unclear what it means to compare the methylation status of BHLEHE40 “with a control sample.”  It’s unclear how a methylation status is compared to a sample.  The 
Claim 16 refers to “the sample” in the last line of the claim.  This is confusing because the claim previously mentions two samples, “a sample of a subject” and “a control sample” and it is not clear if it is intended that thyroid cancer be identified in the control sample.  A previous version of the claim referred to determining DNA methylation status in “as sample of a subject” but this language was cancelled out of the claim.  
Furthermore, in claim 16, the “thereby” clause at the end of the claim is confusing.  The implication of the claim is that by “determining” methylation status and comparing it to a control sample, “thyroid cancer” is identified, but this is confusing since it’s not clear how determining and comparing actually accomplish the recited “identifying.”  It’s not clear if the identifying is necessarily accomplished whenever these two steps are practiced (as is implied by the claim language) or if something further is required to actually accomplish the “identifying.”  If something further is required, the claim appears to be missing a recitation of the something further.  Additionally, the preamble of the claim sets forth that the method for “distinguishing thyroid cancer type or risk thereof” and there is no mention in the body of the claim of actually accomplishing either of these ends, and so it is confusing how the preamble of the claim is related to or accomplished by the method as it is set forth 
	 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for detecting a thyroid cancer risk which includes determining the methylation status of four particular methylated positions of BHLEHE40 (as disclosed in Table 1), does not reasonably provide enablement for a method of distinguishing a thyroid cancer type by determining the methylation status of BHLEHE40 or measuring methylation of BHLEHE40 any possible CpG for predicting thyroid cancer risk.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   
 	The claims are sufficiently broad so as to predict a risk of thyroid cancer based on the methylation status of BHLEHE40 anywhere within the locus and also an embodiment encompassed within the claims wherein the TYPE of thyroid cancer or tumor is determined by determining BHLEHE40 methylation status and comparing it to a control.  The later method is 
	The nature of the invention demands knowledge of which CpG sites in a given gene have differential methylation in the phenotypes to be distinguished, such that determining methylation and comparing to a control could yield adequate information to allow the method to be used as set forth.  Here, the specification discloses four CpG sites that are differentially methylated in thyroid cancer samples relative to control normal tissue (Table 1).  The samples were tested using the HumanMethylation450 BeadChip from Illumina (p. 25, specification).  As evidenced by the attached data file which was obtained from the Illumina website which discloses the probes on the BeadChip, there are 24 CpG sites identified as within the BHLEHE40 gene that are interrogated by the HumanMethylation450 BeadChip.  Yet, only four are disclosed as being differentially methylated in the instant examples.  This exemplifies that it is highly unpredictable, even within the identified BHLEHE40 gene which CpG sites in the gene will predict thyroid cancer.  
The instant specification teaches that methylation of genomic regions near transcription start sites, CpG sites and in the first exon is usually associated with gene expression.  Methylation at other positions, e.g. in regulatory silencer or elements or repressors may lead to increased gene expression.  The present invention is based on analysis of the methylation status in a genetic region of these genes, such as in a promoter region or other regulator regions, as well as regions in the open reading frame, including intron or exon portions.  
 Here, neither the specification nor the prior art provide guidance as to which CpG sites in or around BHLEHE40 would be functional to allow for distinguishing subtypes of thyroid cancer and/or FTA from FTC.
With regard to BHLEHE40 methylation, the specification discloses that four CpG sites within BHLEHE40 distinguish between benign vs malignant thyroid tissues (p. 17, 20).  The specification teaches that samples were taken from patients with PTC, FTA, FTC and SN.  The specification teaches that FTA is adenoma and SN in struma nodosa, and that these are benign conditions, where FTC and PTC are malignant conditions.  It is not stated which tissue type data were used to develop the list in Table 1 of CpG that distinguish benign and malignant.  Nonetheless, the specification also discloses a set of CpG sites that distinguish FTA from FTC.  Notably, there are not any CpG sites in BHLEHE40 disclosed in this table (p. 20-22).  Thus, the 
The prior art of Rodriguez-Rodero et al. teaches that BHLEHE40 CpG site cg003223878 was among CpG sites showing consistent DNA methylation changes in thyroid cancer (referred to therein as BHLHB, see supplementary table S2).  The reference is silent as to any methylation at any position that can be used to distinguish FTA and FTC in particular. 
Determining a diagnostic association between methylation, or the absence of methylation at any position and the presence or absence of any particular phenotype is highly unpredictable and must be determined empirically- as is evidenced here were screening of tens of thousands of potential CpG locations in the human genome found only that a very limited number of these could distinguish benign from malignant tumors and a different set could distinguish (with some but not total overlap) FTC from FTA.  Within the elected BHLEHE40, twenty four CpG sites were tested and only four gave relevant results for distinguishing tumor from benign tissue.  None could distinguish tumor type.  It is highly unpredictable which, if any CpG site in BHLEHE40 have the predictive ability that is essential to practicing this invention. 
To discover a CpG site in the BHLEHE40 gene that could function to predict risk or distinguish types of thyroid cancer would require an enormous amount of experimentation, including case controlled experiments.  There is no guidance as to which would as to additional CpG sites that would function in the claimed method- either in detecting risk embodiment or distinguishing types.  Practicing the claimed invention would require analysis of the entirety of the gene and surrounding regions in a variety of tumor tissue types in order to determine which CpG sites might be hypo or hyper methylated compared in one phenotype compared to 
Thus, having carefully considered all of these factors it is concluded that it would require undue experimentation to practice the claimed invention commensurate in scope with the instant claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Rodero et al. (J Clin Endocrinol Metab, July 2013, 98(7):2811-2821; as cited in IDS).
 	Rodriguez-Rodero et al. teach a method comprising determining the methylation status of at least BHLEHE40 and comparing the methylation status of BHLEHE40 with a control sample, thereby identifying thyroid cancer in the sample.   In particular, the reference teaches analyzing nd column both pages; Supplemental Materials and Methods, p. 2).  In supplemental table S2, the reference discloses BHLEHE40 (referred to therein by the synonym BHLHB2) as having a CpG site showing consistent DNA methylation changes in thyroid cancer.
	The reference does not state that it is a method “of distinguishing a thyroid cancer type or risk thereof” but this is a statement of intended use.  The method practiced in the method clearly includes the steps set forth in the claim.  Furthermore, the “thereby” statement merely sets forth that by determining and comparing, thyroid cancer DNA is identified in a sample.  Since the reference clearly carries out both steps, the “wherein” clause here does not distinguish from the prior art method. 
 Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (J Clin Endocrinol Metab, February 2014, 99(2):E329–E337).
 	Ellis et al. teach a method comprising determining the methylation status of at least BHLEHE40 and comparing the methylation status of BHLEHE40 with a control sample, thereby identifying thyroid cancer in the sample. In particular, the reference teaches analyzing samples that included thyroid cancers and adjacent normal thyroid tissues (considered as controls) to determine methylation of BHLEHE40 using a Illumina Infinium Methylation Arrays (abstract, p. E330-331).  
	Ellis et al. is silent as to the measurement of methylation in BHLEHE40 in particular, but Ellis et al. teach that methylation was assayed on an Infinium Human Methylation 450 BeadChip which inherently includes probes for determining the DNA methylation status of BHLEHE40.  
	The reference does not state that it is a method “of distinguishing a thyroid cancer type or risk thereof” but this is a statement of intended use.  The method practiced in the method clearly includes the steps set forth in the claim.  Furthermore, the “thereby” statement merely sets forth that by determining and comparing, thyroid cancer DNA is identified in a sample.  Since the reference clearly carries out both steps, the “wherein” clause here does not distinguish from the prior art method. 
Improper Markush Rejection
 Claims 16 and 22 rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush grouping of “at least one thyroid cancer gene is a gene of Table 1 and/or Table 2” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The different genes in Table 1 do not share any common structure as they are each unique genes that are encoded at unique positions in the genome.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/JULIET C SWITZER/             Primary Examiner, Art Unit 1634